Citation Nr: 1813432	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  13-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent prior to September 16, 2010, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to May 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 16, 2010, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas; the symptoms did not result in total occupational and social impairment.

2.  From September 16, 2010, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  .  The criteria for an initial rating in excess of 30 percent from July 20, 2010 to October 7, 2014, and from April 9, 2015 to July 21, 2015 for PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. No further notice is required regarding the downstream issue of a higher initial rating for PTSD as it stems from the grant of service connection, and no prejudice has been alleged.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded a VA examination in September 2010.

Given this, the Board will proceed to the merits of the appeal.

Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Rating Criteria

The Veteran's PTSD has been rated under Diagnostic Code 9411.

Under the General Rating Formula, a 30 percent disability rating is assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability rating will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The Board notes that a new fifth edition of the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association (also known as the "DSM-V") has been released.  This is applicable in cases pending before the RO on or after August 4, 2014, as here.  While its predecessor, the DSM-IV, utilized a Global Assessment of Functioning (GAF) scale, the current DSM discards this measure and thus GAF scores will not be considered in evaluating the instant claim.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Also, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting her level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126 (a).

Prior to September 16, 2010

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating in excess of 70 percent for PTSD prior to September 16, 2010, is not warranted.

The evidence shows that prior to September 16, 2010, PTSD symptoms have caused impairment of social and occupational functioning with deficiencies in most areas, but not total impairment.  The Veteran suffered from depression, auditory and visual hallucinations, anger problems, and nightmares.  He was prescribed medication for his symptoms.  He reported that he did not get along with his wife, but he had a good relationship with his children.  However, he also had a life affirming event when he found out that he may have two other children.  A psychiatric medication management note described the Veteran as cleanly groomed and cooperative.  He had dysthymic mood and affect.  He also had a logical and coherent stream of thought.  Although the Veteran had frequent suicidal thoughts with some plans, he consistently denied any attempts.  See 5/25/2010 Medical Treatment Record-Government Facility, at 1, 9, 13, 22.

Based on the evidence, as detailed above, the Veteran was responsible for himself.  He had problems, but maintained relationships with his loved ones, exhibited functional behavior and thought with treating providers, and successfully engaged in activities of daily living.  As such, his PTSD symptoms did not cause total impairment and a 100 percent rating is not appropriate prior September 16, 2010.

September 16, 2010 Forward

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial rating in excess of 30 percent for PTSD from September 16, 2010 forward, is not warranted.

The Veteran was afforded a VA examination in September 2010.  He reported he had been married for thirty-six years.  They separated for a short time recently, but had reconciled.  He kept in regular contact and had a good relationship with two grown children.  He remains in regular contact with friends who are supportive and speaks to one friend daily.  His activities included going to auctions and traveling.  He estimated that he woke three to four times a night and had recurring nightmares about three times per month.  He had ongoing depressed mood, but his motivation appeared fine.  He reported that his self-esteem was good.  He had a history of suicidal thoughts, usually occurring when he was under stress.  He indicated that he was hypervigilant and had flashbacks two to three times per week.  He was deemed capable of managing his own financial affairs.  He retired in 2003 due to a facility closure and after choosing not to travel to another location.  The examiner diagnosed him with PTSD and indicated that it had a mild to moderate impact on his functioning.  The examiner determined that the Veteran's symptoms resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Further, the examiner concluded that the Veteran did not exhibit reduced reliability and productivity due to PTSD symptoms.  9/16/2010 VA Examination.

VA treatment records after the VA examination entailed similar symptoms to those described above.  Regular visits documented that the Veteran was well groomed, social, and cooperative.  He suffered symptoms of nightmares, intrusive thoughts/flashbacks, and trouble sleeping.  At times he still had suicidal thoughts, but he indicated that he would never act on them due to the effect on his family.  He enjoyed being outside and going to estate auctions regularly with friend.  He had no difficulty keeping track of his bills and finances.  He continued to have some marital problems, but still had a good relationship with his children and reported being happy to become a grandfather.  He continued taking medication for his symptoms.  3/10/2016 CAPRI, at 2, 6, 11, 28-29.

After a review of the evidence, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted for the period after September 16, 2010.  During this time, he exhibited symptoms of depressed mood, chronic sleep impairment, flashbacks, and suicidal thoughts.  The weight of the competent and probative medical and lay evidence is against finding that the Veteran's mental health symptoms result in occupational and social impairment with reduced reliability and productivity.  In this regard, the evidence fails to show that the Veteran suffers from symptoms such as panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  While suicidal ideation is certainly serious, in this case there is no evidence showing that it had an impact on the Veteran's ability to engage with his family or others, or that it affected him occupationally.  The Board engaged in a holistic analysis of the severity, frequency, and duration of the signs and symptoms of the Veteran's PTSD, but finds that his mental health symptoms do not more nearly approximate a 50 percent rating or higher at any time during the appeal period in question.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

An initial rating in excess of 70 percent prior to September 16, 2010, and in excess of 30 percent thereafter is denied.


REMAND

In April 2012, a VA examiner opined that the Veterans OSA was not related directly to service, nor was it caused by PTSD.  However, there was no opinion as to whether the Veteran's OSA had been aggravated by his PTSD.  Additionally, the Veteran contends that the drugs he takes for his PTSD symptoms are responsible for aggravating his OSA.  An addendum opinion should be requested.  Medical treatment records also note that the Veteran received his medication from a non-VA provider.  Efforts should be made to obtain pertinent records.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's claim file all outstanding VA treatment records.  Additionally, request that the Veteran provide any private treatment records that may be material to this claim.

2. After completing directive #1, request an addendum opinion from the VA examiner who provided the April 2012 opinion, or another appropriate VA examiner, as to the etiology of the Veteran's OSA.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's OSA has been aggravated (i.e., worsened beyond the normal progression of that disease) by his service-connected PTSD, to include his medication for this disability?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training). 

4. Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


